Exhibit 10.2

SECURITIES EXCHANGE AGREEMENT


dated effective as of June 4, 2013

by and among


BLAZE ENERGY CORP.

and

WASTECH, INC.

 

SECURITIES EXCHANGE AGREEMENT

THIS SECURITIES EXCHANGE AGREEMENT (the “Agreement”), dated effective as of June
4, 2013 (the “Effective Date”), is entered into by and among Wastech, Inc., an
Oklahoma corporation (“Wastech”), and Blaze Energy Corp., a Delaware corporation
(“Blaze”). Certain capitalized terms used in this Agreement are defined in
Section 8.3 hereof.

W I T N E S S E T H:

WHEREAS, as of the Effective Date, there were 1,000 issued and outstanding
membership units of the common stock, no par value, of Blaze Minerals, LLC, c. a
West Virginia limited liability company (the “Subsidiary”), all of which shares
(the “Subsidiary Stock”) are beneficially owned by Wastech;

WHEREAS, Blaze proposes to acquire all of the Subsidiary Stock in exchange for
the issuance of an aggregate of 204,356,648  shares of common stock, $0.001 par
value, of Blaze (the “Exchange”); and

WHEREAS, the Boards of Directors of Blaze and Wastech have determined that it is
desirable to effect a plan of reorganization pursuant to 26 U.S.C.
§368(a)(1)(B).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
parties hereto agree as follows:

ARTICLE I 
ISSUANCE AND EXCHANGE OF SHARES

1.1

Issuance and Exchange.  At the Closing (as defined in Section 2.1 below), to be
held in accordance with the provisions of Article II below and subject to the
terms and agreements set forth herein, Blaze shall (a) authorize Blaze’s
transfer agent to issue to Wastech 204,356,648 shares of duly authorized and
newly issued shares of common stock, $0.001 par value, of Blaze (the “Blaze
Stock”), in consideration for all of the issued and outstanding shares of common
stock of Subsidiary.  




1

 

1.2

Exchange of Shares.  Wastech shall have delivered to counsel for Blaze, prior to
Closing, certificates evidencing the Subsidiary Stock, together with duly
executed stock powers to effectuate the transfer, and Blaze shall have delivered
to counsel for Blaze, prior to Closing, certificates evidencing the Blaze
Shares. Counsel for Blaze shall release the Subsidiary Stock and the Blaze
Stock, over which he has custody, to Blaze and Wastech, respectively, at the
Closing, assuming satisfaction by Blaze and Wastech of all applicable conditions
set forth in this Agreement.




ARTICLE II 
CLOSING

2.1

Closing.  The consummation of the Exchange by Blaze and Wastech (the “Closing”)
shall occur at a time and place elected by Wastech, subject to the satisfaction
or waiver of all of the conditions to Closing, or at such other place as the
parties may agree upon.




2.2

Deliveries by Blaze.  Blaze shall deliver, or cause to be delivered, to Wastech:

 

(a)

At or as soon as practicable after the Closing, certificates for the shares of
Blaze Stock being exchanged, it being understood that the certificates will be
prepared by Blaze’s transfer agent and delivered to Wastech;

 

(b)

At the Closing, the items specified in Article VI below; and

 

(c)

At the Closing, all of the books and records of Blaze.


2

 

2.3

Deliveries by Wastech.   At the Closing, Wastech shall deliver to Blaze the
items specified in Article VI below.




ARTICLE III 
REPRESENTATIONS AND WARRANTIES OF WASTECH

Wastech represents and warrants to Blaze as follows (it being acknowledged that
Blaze is entering into this Agreement in material reliance upon each of the
following representations and warranties, and that the truth and accuracy of
each, as evidenced by their signature set forth on the signature page,
constitutes a condition precedent to the obligations of Blaze hereunder):

3.1

Ownership of Stock.  Wastech is the lawful owner of the Subsidiary Stock to be
transferred to Blaze free and clear of all preemptive or similar rights, Liens,
and the delivery to Blaze of the Subsidiary Stock pursuant to the provisions of
this Agreement will transfer to Blaze valid title thereto, free and clear of all
Liens. To the Knowledge of Wastech, the Subsidiary Stock to be exchanged herein
has been duly authorized and validly issued and is fully paid and nonassessable.

 

3.2

Authority to Execute and Perform Agreement; No Breach.   Wastech has the full
legal right and power and all authority and approval required to enter into,
execute and deliver this Agreement, and to sell, assign, transfer and convey the
Subsidiary Stock and to perform fully the respective obligations hereunder. This
Agreement has been duly executed and delivered by Wastech and, assuming due
execution and delivery by, and enforceability against, Blaze, constitutes the
valid and binding obligation of Wastech enforceable in accordance with its
terms, subject to the qualifications that enforcement of the rights and remedies
created hereby is subject to (a) applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other laws of general application
affecting the rights and remedies of creditors, and (b) general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law). No approval or consent of, or filing with, any Governmental
Entity, and no approval or consent of, or filing, with any other Person is
required to be obtained by Wastech or in connection with the execution and
delivery by Wastech of this Agreement and consummation and performance by them
of the transactions contemplated hereby.

 

The execution, delivery and performance of this Agreement by Wastech and the
consummation of the transactions contemplated hereby in accordance with the
terms and conditions hereof by Wastech will not:

(a)

violate, conflict with or result in the breach of any of the terms of, or
constitute (or with notice or lapse of time or both would constitute) a default
under, any contract, lease, agreement or other instrument or obligation to which
Wastech is a party;

 

(b)

violate any order, judgment, injunction, award or decree of any court,
arbitrator, governmental or regulatory body, by which Wastech or the securities,
assets, properties or business of Wastech is bound; or

(c)

violate any statute, law or regulation to which Wastech is subject.


3




3.3

Securities Matters.   Wastech hereby represents, warrants and covenants to Blaze
as follows:

 

(a)

Wastech has been advised that the Blaze Stock has not been registered under the
Securities Act, or any state securities act in reliance on exemptions therefrom.

 

(b)

The Blaze Stock is being acquired solely for Wastech’s own account, for
investment and are not being acquired with a view to or for the resale,
distribution, subdivision or fractionalization thereof. Wastech has no present
plans to enter into any such contract, undertaking, agreement or arrangement and
further understands that the Blaze Stock may only be resold pursuant to a
registration statement under the Securities Act, or pursuant to some other
available exemption.

 

(c)

Wastech agrees that the certificate or certificates representing the Blaze Stock
will be inscribed with substantially the following legend:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The securities have been acquired for investment and
may not be sold, transferred or assigned in the absence of an effective
registration statement for these securities under the Securities Act of 1933 or
an opinion of counsel acceptable to the issuer of the securities represented by
this certificate that registration is not required under said Act.”

(d)

Wastech acknowledges that an investment in Blaze is subject to a high degree of
risk and that, even though Blaze’s common stock is quoted on the Pink Sheets,
there exists no established trading market for the Blaze Stock.

 

3.4

Capital Structure.  As of the Effective Date, 1,000 shares of Subsidiary Stock
were issued and outstanding and held by Wastech and no shares of Subsidiary
Stock were held by Subsidiary in its treasury. All outstanding shares of
Subsidiary Stock will have been duly authorized and validly issued, and will be
fully paid and nonassessable and not subject to preemptive or similar rights. No
bonds, debentures, notes or other indebtedness of Subsidiary having the right to
vote (or convertible into, or exchangeable for, securities having the right to
vote) on any matters on which Wastech may vote are issued or outstanding.
Subject to Section 3.5 below, Subsidiary does not have and, at or after Closing
will not have, any outstanding options, warrants, calls, subscriptions or other
rights, agreements or commitments which either (a) obligates Subsidiary to
issue, sell or transfer, repurchase, redeem or otherwise acquire or vote any
shares of the capital stock of Subsidiary, or (b) restricts the voting,
disposition or transfer of shares of capital stock of Subsidiary. There are no
outstanding stock appreciation rights or similar derivative securities or rights
of Subsidiary.




4

 

ARTICLE IV 
REPRESENTATIONS AND WARRANTIES OF BLAZE

Blaze hereby represents and warrants to Wastech as follows (it being
acknowledged that Wastech is entering into this Agreement in material reliance
upon each of the following representations and warranties, and that the truth
and accuracy of each, as evidenced by the execution of this Agreement by a duly
authorized officer of Blaze, constitutes a condition precedent to the
obligations of Wastech hereunder):

4.1

Organization, Standing and Power.   Blaze is duly organized, validly existing
and in good standing under the laws of the State of Delaware and has the
requisite corporate power and authority to carry on its business as now being
conducted. Blaze is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a Blaze Material
Adverse Effect. For purposes of this Agreement, the term “Blaze Material Adverse
Effect” means any Material Adverse Effect with respect to Blaze, taken as a
whole, or any change or effect that adversely, or is reasonably expected to
adversely, affect the ability of Blaze to consummate the transactions
contemplated by this Agreement in any material respect or materially impairs or
delays Blaze’s ability to perform its obligations hereunder. Blaze has made
available to Wastech complete and correct copies of its charter documents and
bylaws.

 

4.2

Capital Structure.   As of the Effective Date, the authorized capital stock of
Blaze consists of 500,000,000 shares of common stock and 5,000,000 shares of
preferred stock. No shares of common stock of Blaze will be held by Blaze in its
treasury. All outstanding shares of capital stock of Blaze will have been duly
authorized and validly issued, and will be fully paid and nonassessable and not
subject to preemptive or similar rights.

 

4.3

Authority: Noncontravention.   Blaze has the requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution, delivery and performance of this
Agreement by Blaze and the consummation by Blaze of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Blaze. This Agreement has been duly executed and delivered by
Blaze and, assuming this Agreement constitutes the valid and binding agreement
of Wastech, constitutes a valid and binding obligation of Blaze, enforceable
against Blaze in accordance with its terms, subject to (a) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other laws of general application affecting the rights and remedies of
creditors, and (b) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity). The execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof, will
not, (x) conflict with any of the provisions of the charter documents or bylaws
of Blaze, (y) subject to the governmental filings and other matters referred to
in the following sentence, conflict with, result in a breach of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
first refusal, termination, cancellation or acceleration of any obligation
(including to pay any sum of money) or loss of a benefit under, or require the
consent of any Person under, any indenture or other agreement, Permit,
concession, ground lease or similar instrument or undertaking to which Blaze is
a party or by which Blaze or any of its assets are bound or affected, result in
the creation or imposition of a Lien against any material asset of Blaze, which,
singly or in the aggregate, would have a Blaze Material Adverse Effect, or (z)
subject to the governmental filings and other matters referred to in the
following sentence, contravene any law, rule or regulation, or any order, writ,
judgment, injunction, decree, determination or award binding on Blaze currently
in effect, which in the case of clauses (y) and (z) above, singly or in the
aggregate, would have a Blaze Material Adverse Effect.  No consent, approval or
authorization of, or declaration or filing with, or notice to, any Governmental
Entity or any third party which has not been received or made is required by or
with respect to Blaze in connection with the execution and delivery of this
Agreement by Blaze or the consummation by Blaze of the transactions contemplated
hereby, except for consents, approvals, authorizations, declarations, filings
and notices that, if not obtained or made, will not, individually or in the
aggregate, result in a Blaze Material Adverse Effect.




 

5




4.4

Subsidiaries.  Blaze does not own, directly or indirectly, any of the capital
stock of any other corporation or any equity, profit sharing, participation or
other interest in any corporation, partnership, joint venture or other entity.

 

4.5

Intellectual Property.  Blaze does not own or use any trademarks, trade names,
service marks, patents, copyrights or any applications with respect thereto.
Blaze has no Knowledge of any claim that, or inquiry as to whether, any product,
activity or operation of Blaze infringes upon or involves, or has resulted in
the infringement of, any trademarks, trade names, service marks, patents,
copyrights or other proprietary rights of any other Person, corporation or other
entity; and no proceedings have been instituted, are pending or are threatened
with respect thereto.

 

4.6

Absence of Certain Changes or Events; No Undisclosed Material Liabilities.   

 

(a)

Blaze has conducted its business only in the ordinary course, and there has not
been (i) any change, destruction, damage, loss or event which has had or could
reasonably be expected to have, individually or in the aggregate a Blaze
Material Adverse Effect; (ii) any declaration, setting aside or payment of any
dividend or other distribution in respect of shares of Blaze’s capital stock, or
any repurchase, redemption or other acquisition by Blaze of any shares of their
respective capital stock or equity interests, as applicable; (iii) any increase
in the rate or terms of compensation payable or to become payable by Blaze to
its directors, officers or key employees; (iv) any entry into, or increase in
the rate or terms of, any bonus, insurance, severance, pension or other employee
or retiree benefit plan, payment or arrangement made to, for or with any such
directors, officers or employees; (v) any entry into any agreement, commitment
or transaction by Blaze, or waiver, termination, amendment or modification to
any agreement, commitment or transaction, which is material to Blaze taken as a
whole; (vi) any material labor dispute involving the employees of Blaze; (vii)
any change by Blaze in accounting methods, principles or practices except as
required or permitted by GAAP; (viii) any write-off or write-down of, or any
determination to write-off or write-down, any asset of Blaze or any portion
thereof; (ix) any split, combination or reclassification of any of Blaze’s
capital stock or issuance or authorization relating to the issuance of any other
securities in respect of, in lieu of or in substitution for shares of Blaze’s
capital stock; (x) any amendment of any material term of any outstanding
security of Blaze; (xi) any loans, advances or capital contributions to or
investments in, any other Person in existence on the Effective Date made by
Blaze; (xii) any sale or transfer by Blaze of any of the assets of Blaze,
cancellation of any material debts or claims or waiver of any material rights by
Blaze; or (xiii) any agreements by Blaze to (a) do any of the things described
in the preceding clauses (i) through (xii) other than as expressly contemplated
or provided for herein or (b) take, whether in writing or otherwise, any action
which, if taken prior to the Effective Date, would have made any representation
or warranty of Blaze in this Agreement untrue or incorrect in any material
respect.

 

(b)

Blaze has no Liabilities, except as otherwise incurred in the ordinary course of
business, and except for a convertible promissory note dated June 6, 2003 in the
original principal amount of $15,000.00.




 

6




4.7

Books and Records.   The books of account and other financial records of Blaze,
all of which have been made available to Wastech, are complete and correct and
represent actual, bona fide transactions.

 

4.8

Employee Benefit Plans.   Blaze has no (a) non-qualified deferred or incentive
compensation or retirement plans or arrangements, (b) qualified retirement plans
or arrangements, (c) other employee compensation, severance or termination pay
or welfare benefit plans, programs or arrangements or (d) any related trusts,
insurance contracts or other funding arrangements maintained, established or
contributed to by Blaze.

 

4.9

Compliance with Applicable Laws.   Blaze has and after giving effect to the
transactions contemplated hereby will have in effect all Permits necessary for
it to own, lease or operate its properties and assets and to carry on its
business as now conducted, and to the Knowledge of Blaze there has occurred no
default under any such Permit, except for the lack of Permits and for defaults
under Permits which individually or in the aggregate would not have a Blaze
Material Adverse Effect. To Blaze’s Knowledge, Blaze is in compliance with, and
has no liability or obligation under, any applicable statute, law, ordinance,
rule, order or regulation of any Governmental Entity, including any liability or
obligation to undertake any remedial action under Hazardous Substances Laws (as
hereinafter defined), except for instances of non-compliance, liabilities or
obligations, which individually or in the aggregate would not have a Blaze
Material Adverse Effect.

 

4.10

Insurance.   Blaze has no insurance policies in effect.

 

4.11

Litigation, etc.   As of the Effective Date, (a) there is no suit, claim, action
or proceeding (at law or in equity) pending or, to the Knowledge of Blaze,
threatened against Blaze (including, without limitation, any product liability
claims) before any court or governmental or regulatory authority or body, and
(b) Blaze is not subject to any outstanding order, writ, judgment, injunction,
order, decree or arbitration order that, in any such case described in clauses
(a) and (b), (i) could reasonably be expected to have, individually or in the
aggregate, a Blaze Material Adverse Effect or (ii) involves an allegation of
criminal misconduct or a violation of the Racketeer and Influenced Corrupt
Practices Act. As of the Closing, there are no suits, actions, claims or
proceedings pending or, to Blaze’s Knowledge, threatened, seeking to prevent,
hinder, modify or challenge the transactions contemplated by this Agreement.

 

4.12

Real Property.   Blaze does not own or lease any real property.




7

 

 

4.13

Quotation.   As of the Closing Date, the Blaze Stock is eligible for quotation
on the OTC Markets.

 

4.14

Environmental Matters.   Blaze has not received any written notice from any
Governmental Entity that there exists any violation of any Hazardous Substances
Law (as hereinafter defined). Blaze has no Knowledge (a) of any Hazardous
Substances (as hereinafter defined) present on, under or about any Blaze asset,
and to Blaze’s Knowledge no discharge, spillage, uncontrolled loss, seepage or
filtration of Hazardous Substances has occurred on, under or about any Blaze
asset, (b) that any Blaze assets violates, or has at any time violated, any
Hazardous Substance Laws, and (c) that there is a condition on any asset for
which Blaze has an obligation to undertake any remedial action pursuant to
Hazardous Substance Laws. For purposes hereof, “Hazardous Substances” means,
without limitation (i) those substances included within definitions of any one
or more of the terms “Hazardous Substance,” and “Hazardous Waste,” “Toxic
Substance” and “Hazardous Material” in the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. § 90,601, et seq., the Resource
Conservation and

 

Recovery Act, 42 U.S.C. § 6901, et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601, et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1801 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651, et
seq., (insofar as it relates to employee health and safety in relation to
exposure to Hazardous Substances) and any other local, state, federal or foreign
laws or regulations related to the protection of public health or the
environment (collectively, “Hazardous Substances Laws”); (ii) such other
substances, materials or wastes as are or become regulated under, or as are
classified as hazardous or toxic under Hazardous Substance Laws; and (iii) any
materials, wastes or substances that can be defined as (v) petroleum products or
wastes; (w) asbestos; (x) polychlorinated biphenyl; (y) flammable or explosive;
or (z) radioactive.

 

4.15

Anti-takeover Plan: State Takeover Statutes.   Blaze does not have in effect any
plan, scheme, device or arrangement, commonly or colloquially known as a “poison
pill” or “anti-takeover” plan or any similar plan, scheme, device or
arrangement. The Board of Directors of Blaze has approved this Agreement. No
other state takeover statute or similar statute or regulation applies or
purports to apply to the Exchange, this Agreement or any of the transactions
contemplated by this Agreement.

 

4.16

Solicitation.   None of Blaze, its officers, directors, Affiliates or agents, or
any other Person acting on its behalf has solicited, directly or indirectly, any
Person to enter into a merger or similar business combination transaction with
Blaze by any form of general solicitation, including, without limitation, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

4.17

Disclosure.   The representations and warranties and statements of fact made by
Blaze in this Agreement are, as applicable, accurate, correct and complete and
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained herein not false or misleading.




 

8

 

ARTICLE V 
INDEMNIFICATION

5.1

Indemnification of Wastech.

 

(a)

Blaze shall, from and after the Closing, indemnify, defend and hold harmless
Wastech, and Wastech’s officers, directors, Affiliates or agents, and any other
Person acting on its behalf (the “Wastech Indemnified Parties”) against all
losses, claims, damages, costs, expenses (including reasonable attorneys’ fees
and expenses), liabilities or judgments or amounts that are paid in settlement
with the approval of the indemnifying party (the “Wastech Indemnified
Liabilities”) based on, or arising out of, or pertaining to this Agreement or
the transactions contemplated hereby, in each case, to the fullest extent
permitted under the laws of the State of Delaware.

 

(b)

The Wastech Indemnified Parties shall have the right to conduct the defense of
any action giving rise to a claim for indemnity under this Agreement with
counsel of their own choosing.  Wastech and Blaze agree that all rights to
indemnification, including provisions relating to advances of expenses incurred
in defense of any action or suit, existing in favor of the Wastech Indemnified
Parties with respect to matters occurring through the Closing, shall survive the
Exchange and shall continue in full force and effect for a period of not less
than one year from the Closing; provided, however, thatall rights to
indemnification in respect of any Wastech Indemnified Liabilities asserted or
made within such period shall continue until the disposition of such Wastech
Indemnified Liabilities.

 

(c)

The provisions of this Section 5.1 are intended to be for the benefit of, and
shall be enforceable by, each Wastech Indemnified Party, his or her heirs and
his or her personal representatives and shall be binding upon all successors and
assigns of Blaze and Wastech.

5.2

Indemnification of Blaze.   

 

(a)

Wastech shall, from and after the Closing, indemnify, defend and hold harmless
Blaze and Blaze’s officers, directors, Affiliates or agents, and any other
Person acting on its behalf (the “Blaze Indemnified Parties”) against all
losses, claims, damages, costs, expenses (including reasonable attorneys’ fees
and expenses), liabilities or judgments or amounts that are paid in settlement
with the approval of the indemnifying party (the “Blaze Indemnified
Liabilities”) based on, or arising out of, or pertaining to this Agreement or
the transactions contemplated hereby, in each case, to the fullest extent
permitted under the laws of the State of Delaware.

 

(b)

The Blaze Indemnified Parties shall have the right to conduct the defense of any
action giving rise to a claim for indemnity under this Agreement with counsel of
their own choosing.  Wastech and Blaze agree that all rights to indemnification,
including provisions relating to advances of expenses incurred in defense of any
action or suit, existing in favor of the Blaze Indemnified Parties with respect
to matters occurring through the Closing, shall survive the Exchange and shall
continue in full force and effect for a period of not less than one year from
the Closing; provided, however, that all rights to indemnification in respect of
any Blaze Indemnified Liabilities asserted or made within such period shall
continue until the disposition of such Blaze Indemnified Liabilities.

 

(c)

The provisions of this Section 5.2 are intended to be for the benefit of, and
shall be enforceable by, each Blaze Indemnified Party, his or her heirs and his
or her personal representatives and shall be binding upon all successors and
assigns of Blaze and Wastech.




9

 

ARTICLE VI 
CONDITIONS PRECEDENT

6.1

Conditions to Each Party’s Obligation to Effect the Exchange.   The respective
obligation of each party to effect the Exchange is subject to the satisfaction
or written waiver of the following conditions:

(a)

No Injunctions or Restraints. No statute, rule, regulation, temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Exchange shall be in effect; provided,
however, that the party invoking this condition shall use its best efforts to
have any such temporary restraining order, injunction, order, restraint or
prohibition vacated.

 

(b)

Governmental and Regulatory Consents. All material filings required to be made
prior to the Closing with, and all material consents, approvals, permits and
authorizations required to be obtained prior to the Closing from, Governmental
Entities, in connection with the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby by Wastech and Blaze
will have been made or obtained (as the case may be).

6.2

Conditions to Obligations of Wastech.   The obligations of Wastech to effect the
Exchange are further subject to the satisfaction or written waiver on or prior
to the Closing of the following conditions:

 

(a)

Representations and Warranties.  The representations and warranties of Blaze set
forth in Article IV that are qualified as to materiality or Material Adverse
Effect shall be true and correct and the representations and warranties of Blaze
set forth in Article IV that are not so qualified shall be true and correct in
all material respects, in each case as of the Closing, except to the extent such
representations and warranties speak as of an earlier date. In addition, all
such representations and warranties shall be true and correct as of the Closing,
except to the extent such representation or warranty speaks of an earlier date
(without regard to any qualifications for materiality or Material Adverse
Effect) except to the extent that any such failure to be true and correct (other
than any such failure the effect of which is immaterial) individually and in the
aggregate with all such other failures would not have a Material Adverse Effect,
and Wastech shall have received a certificate signed on behalf of Blaze by the
chief executive officer of Blaze to the effect set forth in this paragraph.

 

(b)

Performance of Obligations of Blaze.  Blaze shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing.

 

(c)

Board Representation.  At the Closing and pursuant to a written consent to
action of the Board of Directors of Blaze, the Board of Directors shall (i)
affirm A. Leon Blaser, as Chairman and CEO, (ii) reserve two (2) additional
nominee at the sole election of Wastech, and without objection by Blaze, and
(iii) all other existing officers and directors shall resign from respective
positions in Blaze.




10

 

6.3

Conditions to Obligations of Blaze.   The obligation of Blaze to effect the
Exchange is further subject to the satisfaction or written waiver on or prior to
Closing of the following conditions:

 

(a)

Representations and Warranties. The representations and warranties of Wastech
set forth in Article III that are qualified as to materiality or Material
Adverse Effect shall be true and correct and the representations and warranties
of Wastech set forth in Article III set forth in Article III that are not so
qualified shall be true and correct in all material respects, in each case as of
the Closing. In addition, all such representations and warranties shall be true
and correct as of the Closing, except to the extent such representation or
warranty speaks of an earlier date (without regard to any qualifications for
materiality or Material Adverse Effect) except to the extent that any such
failure to be true and correct (other than any such failure the effect of which
is immaterial) individually and in the aggregate with all such other failures
would not have a Material Adverse Effect, and Blaze shall have received a
certificate signed on behalf of Wastech by the president of Wastech to the
effect set forth in this paragraph.

 

(b)

Performance of Obligations of Wastech. Wastech shall have performed in all
material respects all obligations required to be performed by them under this
Agreement at or prior to the Closing.




ARTICLE VII 
CONDITIONS SUBSEQUENT

7.1

Call Option.

(a)

Blaze hereby grants to Wastech the right and option to purchase the Subsidiary
Stock (the “Call Option”) for the Exercise Price (as hereinafter defined).  The
Call Option may only be exercised by Wastech delivering a written notice of
exercise of the Call Option to Blaze at its executive offices, located at 3350
Americana Terrace, Suite 200, Boise Idaho 83706, or such other place as the
Purchaser may designate by written notice to the Seller, together with the
Exercise Price, duly endorsed by the Seller.  The Call Option granted hereunder
may only be exercised in whole.  Except as set forth in Section 7.1(b), the Call
Option may be exercised at any time, and for any reason in its sole discretion,
prior to the second anniversary (24 months) from the Closing Date herein (the
“Exercise Term”).

 

(b)

The Call Option shall automatically terminate when all of the following
conditions are true: (i) if Blaze’s common stock is trading on the OTCQX over
the counter market system, with a daily closing price (the “Market Value”) is
equal to or above Fifty Cents ($0.50) per share for a period of Ninety (90)
consecutive days prior to the expiration of the Exercise Term; provided, that,
during the said Exercise Term, Wastech and Blaze, refrain from, and shall cause
respective officers and directors to refrain from, engaging in market
transactions in the sale or purchase of Blaze’s common stock, which, in and of
themselves, cause the Market Value of Blaze’s common stock to equal, exceed or
be less than (as the case may be) Fifty Cents ($0.50) per share for purposes of
invoking or avoiding (as the case may be) the provision set forth in this
Section 7.1(b); (ii) Blaze has filed a Form 10 registration statement with the
Securities and Exchange Commission to register its common stock pursuant to
Section 12(g) of the Securities and Exchange Act, and such registration
statement has become effective and all comments resolved to the satisfaction of
the Securities and Exchange Commission; (iii) Blaze is current in its reporting
requirements under Sections 13 or 15 of the Securities Exchange Act; and (iv)
Blaze’s common stock is then trading on the OTCQX over the counter market
system.

 

 

11

 

(c)

For purposes of this Section 7.1 the term “Exercise Price” shall mean: (i) from
the Closing Date until six (6) months thereafter, 100% of the Blaze Stock; (ii)
from six (6) months and one day from the Closing Date through twelve (12) months
thereafter, 90% of the Blaze Stock, or 183,920,984 shares; (iii) from twelve
(12) months and one day from the Closing Date through eighteen (18) months
thereafter, 85% of the Blaze Stock, or 173,703,151 shares; and (iv) from
eighteen (18) months and one day from the Closing Date through the end of the
Exercise Term, 75% of the Blaze Stock, or 153,267,486 shares.  

 

(d)

The Call Option shall be deemed to have been exercised, and Wastech shall be
deemed to be the owner and holder of record of all of the Subsidiary Stock, as
of the date of the notice of exercise of the Call Option (the “Exercise Date”).
 

 

(e)

In the event Wastech exercises the Call Option, it agrees that it will take the
Subsidiary Stock, “AS IS”, without any representation of any kind or nature
whatsoever.

 

(f)

Blaze hereby agrees that is shall not sell, assign, pledge, hypothecate, or
otherwise grant any lien or encumbrance on the Subsidiary Stock during the
Exercise Term without the prior written consent of the Seller.




ARTICLE VIII 
GENERAL PROVISIONS

8.1

Survival of Representations and Warranties.   Except as otherwise contemplated
herein, the representations and warranties in this Agreement and in any
instrument delivered pursuant to this Agreement shall survive the Closing for a
period of one year.

 

8.2

Fees and Expenses.   Blaze hereby agrees on or before Ninety (90) days from the
Effective Date hereof, to pay Wastech Fifty Thousand Dollars and No Cents
($50,000.00) for expenses incidental to preparing for, entering into and
carrying out this Agreement and the consummation of the transactions
contemplated hereby.

 

8.3

Definitions.   For purposes of this Agreement, and except as otherwise defined
in this Agreement:

 

(a)

“Affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person;

 


 

12


 

 

 

(b)

“Governmental Entity” means any domestic or foreign governmental agency or
regulatory authority;

 

(c)

“Knowledge” means actual knowledge.  In order for an individual to have
Knowledge of a fact or matter, the individual must be actually aware of that
fact or matter.  A Person (other than an individual) will be deemed to have
Knowledge of a particular fact or matter if any individual who is serving, or
who has at any time served, as a director, officer, partner, executor or trustee
of that Person (or in any similar capacity) has, or at any time had, Knowledge
of that fact or matter.

 

(d)

“Liens” means, collectively, all material pledges, claims, liens, charges,
mortgages, conditional sale or title retention agreements, hypothecations,
collateral assignments, security interests, easements and other encumbrances of
any kind or nature whatsoever;

 

(e)

“Material Adverse Effect” with respect to any Person means an event that has had
or would reasonably be expected to have a material adverse effect on the
business, financial condition or results of operations of such Person and its
subsidiaries taken as a whole;

(f)

“Permits” means federal, state, local and foreign governmental approvals,
authorizations, certificates, filings, franchises, licenses, notices, permits an
rights; and

 

(g)

“Person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity.

 

(h)

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

(i)

“Securities Act” means the Securities Act of 1933, as amended.




13

8.4

Usage.   In this Agreement, unless a clear contrary intention appears:

 

(a)

the singular number includes the plural number and vice versa;

 

(b)

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

 

(c)

reference to any gender includes each other gender or, in the case of an entity,
the neuter;

 

(d)

reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof, and shall be deemed to refer as well to all
addenda, exhibits and schedules;

 

(e)

reference to a Section or Schedule, such reference shall be to a Section of, or
a Schedule to, this Agreement unless otherwise indicated

 

(f)

reference to any law means such law as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder and reference to any section or other
provision of any law means that provision of such law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

 

(g)

the table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

 

 

14

 

 

(h)

“hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision thereof;

 

(i)

“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

 

(j)

“or” is used in the inclusive sense of “and/or;” and

 

(k)

with respect to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding.”

 

8.5

Counterparts.   This Agreement may be executed in two or more counterparts.

 

8.6

Entire Agreement; Third-Party Beneficiaries.   This Agreement constitutes the
entire agreement, and supersedes all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter of this
Agreement. This Agreement is not intended to confer upon any Person other than
the parties hereto and the third party beneficiaries referred to in the
following sentence, any rights or remedies. The parties hereto expressly intend
the provisions of Sections 5.1 and 5.2 to confer a benefit upon and be
enforceable by, as third party beneficiaries of this Agreement, the third
Persons referred to in, or intended to be benefited by, such provisions.

 

8.7

Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF SOUTH CAROLINA REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

8.8

Assignment.   Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties, and any such assignment that is not consented to
shall be null and void. Subject to the preceding sentence, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.




15

 

8.9

Enforcement.   The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Idaho, this being in addition to any other remedy to
which they are entitled at law or in equity.

 

8.10

Severability.   Whenever possible, each provision or portion of any provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party, such invalidity, illegality or unenforceability
will not affect any other provision or portion of any provision in such
jurisdiction, and this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision or
portion of any provision had never been contained herein.

 

IN WITNESS WHEREOF, Blaze, Wastech have executed this Agreement to be effective
as of the Effective Date.

 

BLAZE ENERGY CORP.




By:__________________________
A. Leon Blaser, CEO    

WASTECH, INC.




By:__________________________
Richard Tuorto, CEO

16
